DETAILED ACTION
	This office action is in response to the application filed on 8/30/2019 in which claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) because claim 3 recites the limitation "the RNA" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It will be interpreted hereinafter as; “the RAN.”
Claims 16-20 are rejected under 35 U.S.C. 112(b) because claim 16 recites; “switch the UE to an unlicensed band cell to the unlicensed band cell;” in the 6th limitation. It is unclear how the UE can switch from the unlicensed band cell to the same unlicensed band cell and will be hereafter interpreted as; “switch the UE to the unlicensed band cell from the licensed band cell.”



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barbieri et al. (US20120039284A1).
As to claim 9, Barbieri teaches a non-transitory computer readable memory medium comprising programming instructions executable by a processor of a user equipment device (UE) to: ([0325] In one or more exemplary designs, the functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium.)
camp on a licensed band cell of a radio access network (RAN); ([0112] Once the UE has achieved synchronization, it will read the MIB to camp on the cell. [0117] it may be desirable for the UE to perform initial acquisition using a licensed channel, and then transfer some or all operation to one or more WS channels. [0150] At stage 1910, a WS-eNB sends synchronization signals on a licensed DL channel, which may then be used by a WS-UE to perform search and synchronization at stage 1913.)
receive, from the unlicensed band cell, a reference signal; ([0214] At stage 3920, a search may be performed to detect and measure characteristics of the unlicensed/WS channel or channels.[0199]-[0208] a reference signal from the unlicensed band is received and used for measurement)
([0221] In response to the second capability declaration ([0207]-[0208] based on quality measurements), an inter-frequency handover may be initiated at stage 4040, such as, for example, from operation on a licensed channel to operation on an unlicensed channel. The handover may be performed consistent with the processing described previously herein for channel handovers. The inter-frequency handover procedure may include transitioning the UE from communication on a licensed channel to communication on a white space channel.)
perform data transmissions with the unlicensed band cell. ([0121] Based on the priority, a UE may then select an appropriate WS channel and transfer operation to that channel. As noted previously, WS operation will generally be used primarily for the DL, however, in some implementations WS channels may also be used for UL transmission.)
	As to claim 10, Barbieri teaches the non-transitory computer readable memory medium of claim 9, wherein a base station supports both the licensed band cell and the unlicensed band cell, and (Barbieri fig. 52 [0284] the base station may be configured to operate on licensed LTE channels as well as unlicensed WS channels.)
wherein the RAN comprises a Fifth generation (5G) RAN operating according to a 5G New Radio (5G NR) RAT or a 4G RAN operating according to an E-UTRA (LTE or eLTE) RAT. (Barbieri [0074] describes the radio communication technique maybe be E-UTRA/LTE)
As to claim 12, Barbieri teaches the non-transitory computer readable memory medium of claim 9, wherein the unlicensed band cell is one of a plurality of unlicensed band cells, and  ([0202] WS spectrum channel or channels,)
wherein the programming instructions are further executable to: receive reference signals from the plurality of unlicensed band cells; and ([0202]receving reference signal received quality RSRQ on a WS spectrum channel or channels,)
determine to access the unlicensed band cell based on a comparison of signal quality of the reference signal to a threshold. ([0202] comparisons of the unlicensed RSRQ values are made to a RSRQ values of the licensed channels to determine if unlicensed channels should be used for access.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al. (US20120039284A1) in view of Akdeniz et al.(US20200252838A1).
As to claim 1, Barbieri teaches a user equipment device (UE), comprising: ([0130] a receiver system 1350 (also known as access terminal or UE) Fig. 13)
([0135] At receiver system 1350, the transmitted modulated signals are received by NR antennas 1352a through 1352r fig. 13)
at least one radio coupled to the at least one antenna; and ([0135] each antenna 1352 is provided to a respective receiver (RCVR) 1354a through 1354r. Fig. 13)
at least one processor coupled to the at least one radio; ([0136] An RX data processor 1360 then receives and processes the NR received symbol streams from NR receivers 1354 fig. 13 shows another processor 1370 connected to the RX data processor)
wherein the at least one processor is configured to cause the UE to: ([0143] In some configurations, the apparatus for wireless communication includes means for performing various functions as described herein. In one aspect, the aforementioned means may be a processor or processors and associated memory in which embodiments of the invention reside,)
camp on a licensed band cell of a radio access network (RAN); ([0112] Once the UE has achieved synchronization, it will read the MIB to camp on the cell. [0117] it may be desirable for the UE to perform initial acquisition using a licensed channel, and then transfer some or all operation to one or more WS channels. [0150] At stage 1910, a WS-eNB sends synchronization signals on a licensed DL channel, which may then be used by a WS-UE to perform search and synchronization at stage 1913.)
transmit, to the licensed band cell and in response to receiving first information from the licensed band cell, a request to connect to the licensed band cell;  (Fig. 19 step 1927 shows an RRC connection request being sent to eNB. [0202] if reference signal received quality (RSRQ) on the licensed spectrum channel or channels is larger than RSRQ on a WS spectrum channel or channels, or if a primary user has been detected on the WS channel, the UE may declare itself as a non-WS-capable UE (e.g., may follow the baseline random access procedure followed by legacy UEs). This means the RRC connection request is sent to the licensed band cell as shown in fig. 19)
receive, from the licensed band cell, a message indicating a switch to an unlicensed band cell of the RAN; ([0203] However, after access and bearer setup, the WS-UE (declared initially as a non WS or legacy UE) may want to declare its true WS capability, so as to take advantage of its white space capabilities. [0206] Once the RRC message "UECapabilityInformation" is received by the serving eNB, if the eNB finds out that a UE declared itself as non-WS during access but actually has WS capabilities (e.g., signaled through the flag in UECapabilityInformation), it may then consider the UE for possible inter-frequency handover over a WS channel.[0212] describes the capability information being received at the eNB after intial access and triggering a handover procedure from the licensed to unlicensed band and sending information identifying at least one unlicensed channel prior to quality measurements for the unlicensed channels.)
receive, from the unlicensed band cell, a reference signal; and ([0214] At stage 3920, a search may be performed to detect and measure characteristics of the unlicensed/WS channel or channels.[0199]-[0208] a reference signal from the unlicensed band is received and used for measurement)
transmit, to the unlicensed band cell and in response to confirming, based at least in part of the reference signal, radio quality and/or downlink timing of the unlicensed band cell, a message. ([0221] In response to the second capability declaration ([0207]-[0208] based on quality measurements), an inter-frequency handover may be initiated at stage 4040, such as, for example, from operation on a licensed channel to operation on an unlicensed channel. The handover may be performed consistent with the processing described previously herein for channel handovers. The inter-frequency handover procedure may include transitioning the UE from communication on a licensed channel to communication on a white space channel.)
But does not specifically teach:
a connection setup message indicating a switch;
a connection complete message or resume complete message;
However Akdeniz teaches a connection setup message indicating a switch; ([0165] At 714, the source gNB 704 can provide the RRC configuration to the UE 702 in a handover command 714. In some aspects, the handover command message can include cell ID information as well as additional information that can be used by the UE to access the target gNB 1106 without reading system information.)
a connection complete message or resume complete message; ([0165] At 718, a handover complete message can be communicated to the target gNB 706.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the Handover procedure of Barbieri with the handover messages of Akdeniz in order to handover a UE from one cell to another for improved communication quality.
As to claim 2, Barbieri in view of Akdeniz teaches the UE of claim 1, wherein the at least one processor is further configured to cause the UE to transmit, to the (Barbieri (Fig. 19 step 1927 shows an RRC connection request being sent to eNB. [0202] if reference signal received quality (RSRQ) on the licensed spectrum channel or channels is larger than RSRQ on a WS spectrum channel or channels, or if a primary user has been detected on the WS channel, the UE may declare itself as a non-WS-capable UE (e.g., may follow the baseline random access procedure followed by legacy UEs). This means the RRC connection request is sent to the licensed band cell as shown in fig. 19 and no handover to an unlicensed is performed meaning the connection complete message is sent towards the licensed band cell. Akdeniz fig. 7 showing a connection complete message being sent to a target cell for connection and in view of Barbieri the licensed cell is the target cell. )
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the Handover procedure of Barbieri with the handover messages of Akdeniz in order to handover a UE from one cell to another for improved communication quality.
As to claim 3, Barbieri in view of Akdeniz teaches the UE of claim 1, wherein a base station supports both the licensed band cell and the unlicensed band cell, and (Barbieri fig. 52 [0284] the base station may be configured to operate on licensed LTE channels as well as unlicensed WS channels.)
 wherein the RNA comprises 5G New Radio (5G NR) or E-UTRA (LTE or eLTE). (Barbieri [0074] describes the radio communication technique maybe be E-UTRA/LTE)
As to claim 4, Barbieri in view of Akdeniz teaches the UE of claim 1, wherein switching the UE to the unlicensed band cell of the RAT is based on at least one of: network policy; network load and/or network traffic conditions; a capability of the UE; or a position of the UE. (Barbieri [0204], [0212], [0214]-[0226], [0227] all describe switching based on UE capability, network conditions, and UE position.)
As to claim 5, Barbieri in view of Akdeniz teaches the method of any of claims 1 to 9, wherein the connection setup message indicates at least one of: an identifier for the unlicensed band cell; a cell radio network temporary identifier (C-RNTI) for the unlicensed band cell; or configuration requirements for CONNECTED mode on the unlicensed band cell. (Barbieri [0212] describes the capability information being received at the eNB after intial access and triggering a handover procedure from the licensed to unlicensed band and sending information identifying at least one unlicensed channel prior to quality measurements for the unlicensed channels. Akdeniz [0165] At 714, the source gNB 704 can provide the RRC configuration to the UE 702 in a handover command 714. In some aspects, the handover command message can include cell ID information as well as additional information that can be used by the UE to access the target gNB 1106 without reading system information.)
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the Handover procedure of Barbieri with the handover messages of Akdeniz in order to handover a UE from one cell to another for improved communication quality.
As to claim 16, Barbieri teaches an apparatus, comprising: a memory; and at least one processor in communication with the memory; wherein the at least one (Fig. 13 shows an apparatus 1310 with a memory and a processor as described in [0131]-[0138])
receive, from a user equipment device (UE) camping on a licensed band cell, a request to connect to the licensed band cell;  ([0112] Once the UE has achieved synchronization, it will read the MIB to camp on the cell. [0117] it may be desirable for the UE to perform initial acquisition using a licensed channel, and then transfer some or all operation to one or more WS channels. [0150] At stage 1910, a WS-eNB sends synchronization signals on a licensed DL channel, which may then be used by a WS-UE to perform search and synchronization at stage 1913. Fig. 19 step 1927 shows an RRC connection request being sent to eNB. [0202] if reference signal received quality (RSRQ) on the licensed spectrum channel or channels is larger than RSRQ on a WS spectrum channel or channels, or if a primary user has been detected on the WS channel, the UE may declare itself as a non-WS-capable UE (e.g., may follow the baseline random access procedure followed by legacy UEs). This means the RRC connection request is sent to the licensed band cell as shown in fig. 19))
determine, based in part on one or more factors, to direct the UE to connect to an unlicensed band cell within range of the UE; ([0221] In response to the second capability declaration ([0207]-[0208] based on quality measurements), an inter-frequency handover may be initiated at stage 4040, such as, for example, from operation on a licensed channel to operation on an unlicensed channel. The handover may be performed consistent with the processing described previously herein for channel handovers. The inter-frequency handover procedure may include transitioning the UE from communication on a licensed channel to communication on a white space channel.)
generate instructions to cause transmission of a request to switch the UE to the unlicensed band cell from the licensed band cell; ([0207]-[0208] The handover may be performed consistent with the processing described previously herein for channel handovers. The inter-frequency handover procedure may include transitioning the UE from communication on a licensed channel to communication on a white space channel.)
receive, from the unlicensed band cell, configuration information for the unlicensed band cell; and ([0212] describes the capability information being received at the eNB after intial access and triggering a handover procedure from the licensed to unlicensed band and sending information identifying at least one unlicensed channel prior to quality measurements for the unlicensed channels.)
generate instructions to cause transmission of a message indicating the switch to the unlicensed band cell and the configuration information for the unlicensed band cell to the UE. ([0212] describes the capability information being received at the eNB after intial access and triggering a handover procedure from the licensed to unlicensed band and sending information identifying at least one unlicensed channel prior to quality measurements for the unlicensed channels.)
But does not specifically teach:
generate instructions to cause transmission of a setup/resume message indicating the switch
However Akdeniz teaches generate instructions to cause transmission of a setup/resume message indicating the switch; ([0165] At 714, the source gNB 704 can provide the RRC configuration to the UE 702 in a handover command 714. In some aspects, the handover command message can include cell ID information as well as additional information that can be used by the UE to access the target gNB 1106 without reading system information.) ([0165] At 718, a handover complete message can be communicated to the target gNB 706.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the Handover procedure of Barbieri with the handover messages of Akdeniz in order to handover a UE from one cell to another for improved communication quality.
As to claim 18, Barbieri in view of Akdeniz teaches the apparatus of claim 16, wherein switching the UE to an unlicensed band cell is based on at least one of: network policy; network load and/or network traffic conditions; a capability of the UE; or a position of the UE. (Barbieri [0204], [0212], [0214]-[0226], [0227] all describe switching based on UE capability, network conditions, and UE position.)
As to claim 19, Barbieri in view of Akdeniz teaches the apparatus of claim 16, wherein the configuration information comprises at least one of: an identifier for the unlicensed band cell; a cell radio network temporary identifier (C-RNTI) for the unlicensed band cell; and/or configuration requirements for CONNECTED mode on the unlicensed band cell. (Barbieri [0212] describes the capability information being received at the eNB after intial access and triggering a handover procedure from the licensed to unlicensed band and sending information identifying at least one unlicensed channel prior to quality measurements for the unlicensed channels. Akdeniz [0165] At 714, the source gNB 704 can provide the RRC configuration to the UE 702 in a handover command 714. In some aspects, the handover command message can include cell ID information as well as additional information that can be used by the UE to access the target gNB 1106 without reading system information.)
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the Handover procedure of Barbieri with the handover messages of Akdeniz in order to handover a UE from one cell to another for improved communication quality.
As to claim 20, Barbieri in view Akdeniz teaches the apparatus of claim 16, wherein the request to connect comprises a radio resource control connection request.
(Barbieri Fig. 19 step 1927 shows an RRC connection request being sent to eNB. [0202] if reference signal received quality (RSRQ) on the licensed spectrum channel or channels is larger than RSRQ on a WS spectrum channel or channels, or if a primary user has been detected on the WS channel, the UE may declare itself as a non-WS-capable UE (e.g., may follow the baseline random access procedure followed by legacy UEs). This means the RRC connection request is sent to the licensed band cell as shown in fig. 19)

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri in view of Akdeniz as applied to claim 1 above, and further in view of Petrovic et al. (US20090274086A1).
As to claim 6, Barbieri in view of Akdeniz teaches the UE of claim 1, wherein the at least one processor is further configured to cause the UE to: 
receive, for the licensed band cell, a reference signal; and (Barbieri [0202] if reference signal received quality (RSRQ) on the licensed spectrum channel or channels is larger than RSRQ on a WS spectrum channel or channels, or if a primary user has been detected on the WS channel, the UE may declare itself as a non-WS-capable UE (e.g., may follow the baseline random access procedure followed by legacy UEs).)
camp on the licensed band cell. (Barbieri [0112] Once the UE has achieved synchronization, it will read the MIB to camp on the cell.) 
But does not specifically teach:
receive, from the unlicensed band cell, a connection release message;
However Petrovic teaches receive, from a cell, a connection release message; ([0347] a cell reselection procedure is performed by UEs in idle mode. the UE may provide the source Node B with traffic volume measurements that are evaluated at the source Node B for deciding whether the connection to the UE should be maintained or not. If not--and instead of performing a handover--the source Node B may release the connection to the UE by a connection release message so that the UE enters idle mode) Barbieri [0201]-[0202] the UE can switch between a licensed cell and an unlicensed cell based on a cell search and measuring channel quality.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the UE mobility method of Barbieri with the method from Petrovic in order to reduce the time of acquisition of important system information.  
As to claim 7, Barbieri in view of Akdeniz as applied to claim 1 and further in view of Petrovic teaches the UE of claim 6, wherein the connection release message includes an indication of redirecting the UE to licensed band cell and an identifier of the licensed band cell. (Barbieri [0217] the inter-frequency handover procedure may be performed from, for example, a white space channel to a licensed channel, or, in some cases, from a licensed channel to a white space channel. Akdeniz ([0165] At 714, the source gNB 704 can provide the RRC configuration to the UE 702 in a handover command 714. In some aspects, the handover command message can include cell ID information as well as additional information that can be used by the UE to access the target gNB 1106 without reading system information.)) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the connection release message have the same information as the handover command in order to provide the UE with another cell to connect to.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the Handover procedure of Barbieri with the handover messages of Akdeniz in order to handover a UE from one cell to another for improved communication quality.
As to claim 8, Barbieri in view of Akdeniz as applied to claim 1 and further in view of Petrovic teaches the UE of claim 6, wherein the at least one processor is further configured to cause the UE to: determine that the licensed band cell is not suitable for camping; and (Beriberi [0208] a WS channel or spectrum may be desirable because of better channel quality and/or for other reasons, such as loading in the licensed spectrum, number of users of licensed spectrum, presence of other nodes in the vicinity, and the like.) 
perform a cell selection /reselection procedure limited to the licensed band. (Barbieri [0208] in some cases, a licensed spectrum may be desirable, such as, for example, when there are other uses, such as primary users, operating in the WS channels. For example, even if a WS channel has a better channel quality value, presence of a primary user may preclude WS operation.)





Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri in view of Sun et al. (US20200059927A1).
As to claim 11, Barbieri teaches the non-transitory computer readable memory medium of claim 9, wherein the programming instructions are further executable to receive, from the licensed band cell while camping on the licensed band cell, the unlicensed band cell system information. ([0147] An eNB will send signaling it its cell to facilitate connection. This is illustrates at stage 1710, where synchronization signals, such as PSS, SSS, and PBCH signaling is provided within the cell range. This signaling is provided in licensed spectrum on a licensed DL channel. A UE entering the cell and wishing to camp will search the licensed spectrum for available eNBs at stage 1713. This stage may include performing synchronization and receiving broadcast information. The broadcast information may be provided on a SIB, [0114] The WS-specific information may be incorporated in various SIBs, however, it may be desirable to include the information in the most frequently sent SIBs. For example, SIBs 1 and 2 may be preferable. Fig. 19 and 20 shows the UE receiving unlicensed SIB1 on a licensed band cell that the UE is camped on.)
But does not specifically teach:
remaining minimum system information (RMSI).
However Sun teaches remaining minimum system information (RMSI). ([0125] For example, a first SIB (e.g., SIB1) may include a physical random access channel (PRACH) configuration and scheduling information for other system information. In some cases, SIB1 may be referred to as or be an example of RMSI.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the SIB1 of Barbieri with the RSMI of Sun in order to receive the PRACH configuration and scheduling information for other system information. 



Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri in view of Petrovic.
As to claim 13, Barbieri teaches the non-transitory computer readable memory medium of claim 9, wherein the programming instructions are further executable to: 
receive, for the licensed band cell, a reference signal; and (Barbieri [0202] if reference signal received quality (RSRQ) on the licensed spectrum channel or channels is larger than RSRQ on a WS spectrum channel or channels, or if a primary user has been detected on the WS channel, the UE may declare itself as a non-WS-capable UE (e.g., may follow the baseline random access procedure followed by legacy UEs).)
camp on the licensed band cell. (Barbieri [0112] Once the UE has achieved synchronization, it will read the MIB to camp on the cell.) 
But does not specifically teach:
receive, from the unlicensed band cell, a connection release message;
However Petrovic teaches receive, from a cell, a connection release message; ([0347] a cell reselection procedure is performed by UEs in idle mode. the UE may provide the source Node B with traffic volume measurements that are evaluated at the source Node B for deciding whether the connection to the UE should be maintained or not. If not--and instead of performing a handover--the source Node B may release the connection to the UE by a connection release message so that the UE enters idle mode) Barbieri [0201]-[0202] the UE can switch between a licensed cell and an unlicensed cell based on a cell search and measuring channel quality.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the UE mobility method of Barbieri with the method from Petrovic in order to reduce the time of acquisition of important system information.  
As to claim 15, Barbieri in view of Petrovic teaches the non-transitory computer readable memory medium of claim 13, wherein the programming instructions are further executable to: determine that the licensed band cell is not suitable for camping; and (Beriberi [0208] a WS channel or spectrum may be desirable because of better channel quality and/or for other reasons, such as loading in the licensed spectrum, number of users of licensed spectrum, presence of other nodes in the vicinity, and the like.) 
perform a cell selection /reselection procedure. (Barbieri [0208] in some cases, a licensed spectrum may be desirable, such as, for example, when there are other uses, such as primary users, operating in the WS channels. For example, even if a WS channel has a better channel quality value, presence of a primary user may preclude WS operation.[0212] handover procedure, which may be initiated in response to the second capability declaration.)

	
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri in view of Petrovic as applied to claim 13 above, and further in view of Akdeniz.
As to claim 14, Barbieri in view of Petrovic teaches the non-transitory computer readable memory medium of claim 13, 
But does not specifically teach:
wherein the connection release message includes an indication of redirection to licensed band cell and optionally an identifier of the redirected licensed band cell.
However Akdeniz ([0165] At 714, the source gNB 704 can provide the RRC configuration to the UE 702 in a handover command 714. In some aspects, the handover command message can include cell ID information as well as additional information that can be used by the UE to access the target gNB 1106 without reading system information.)) Barbieri [0217] the inter-frequency handover procedure may be performed from, for example, a white space channel to a licensed channel, or, in some cases, from a licensed channel to a white space channel.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the connection release message have the same information as the handover command in order to provide the UE with another cell to connect to.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the Handover procedure of Barbieri with the handover messages of Akdeniz in order to handover a UE from one cell to another for improved communication quality.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri in view of Akdeniz as applied to claim 16 above, and further in view of Damnjanovic et al. (US20180316454A1).
As to claim 17, Barbieri in view of Akdeniz teaches the apparatus of claim 16, wherein the licensed band cell and the unlicensed band cell are supported by a base station, and (Barbieri fig. 52 [0284] the base station may be configured to operate on licensed LTE channels as well as unlicensed WS channels.)
But does not specifically teach: 
wherein the base station is a 5G New Radio (NR) base station.
However Damnjanovic teaches wherein the base station is a 5G New Radio (NR) base station. ([0021] In a wireless communications system (e.g., a 5G NR system), synchronization signals (SSs) may be used and transmitted (e.g., by a base station or a gNB) in a licensed spectrum, an unlicensed spectrum, and/or a shared spectrum.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use the base station of Barbieri as a 5G NR base station as done in Damnjanovic in order to support both licensed and unlicensed spectrums for communication.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krishnaswamy US 20100246506 A1 APPARATUS AND METHODS OF WHITESPACE COMMUNICATION (abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933.  The examiner can normally be reached on 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Elton Williams/Examiner, Art Unit 2465